Exhibit 10.24

ASPEN INSURANCE HOLDINGS LIMITED

NONQUALIFIED SHARE OPTION AGREEMENT

THIS AGREEMENT (the "Agreement"), is made effective as of the                 
day of                 , 2006 (hereinafter called the "Date of Grant"), between
Aspen Insurance Holdings Limited, a Bermuda corporation (hereinafter called the
"Company"), and                          (hereinafter called the "Participant"):

RECITALS:

WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003 Share
Incentive Plan, as amended from time to time (the "Plan"), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance-based option provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

[spacer.gif] [spacer.gif] 1.  Grant of the Option.    The Company hereby grants
to the Participant the right and option to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of                 
Shares (the "Option"), subject to adjustment as set forth in the Plan. The
purchase price of the Shares subject to the Option shall be $[            ] per
Share (the "Option Price"). The Option is intended to be a non-qualified share
option, and is not intended to be treated as an option that complies with
Section 422 of the Code.

[spacer.gif] [spacer.gif] 2.  Vesting.    The Option shall become vested only to
the extent that the Return on Equity (calculated as described in Section 2(a)
below, the "ROE") targets and the service requirements described below are
achieved.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  For purposes of this Agreement,
"ROE" shall be equal to net income determined under United States Generally
Accepted Accounting Principles ("US GAAP") after deduction of the cost of all
Awards granted under the Plan as a percentage of weighted average shareholders'
equity, which shall be determined by the Board based on the Company's audited
financials under US GAAP.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  For purposes of this Agreement,
"2006 ROE Percentage" shall be equal to the Company's actual ROE for the fiscal
year ended December 31, 2006 (the "2006 Fiscal Year"), expressed as a percentage
of the ROE target for the 2006 Fiscal Year. The ROE target with respect to the
2006 Fiscal Year is set forth on Exhibit A, a copy of which is attached hereto
and incorporated herein by reference.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  For purposes of this Agreement,
"2006-2008 ROE Percentage" shall be equal to the Company's simple average annual
ROE for the fiscal years ending December 31, 2006, December 31, 2007 and
December 31, 2008 (the "2006-2008 Fiscal Years"), expressed as a percentage of
the average annual ROE target for the 2006-2008 Fiscal Years. The average annual
ROE target for the 2006-2008 Fiscal Years is set forth on Exhibit A, a copy of
which is attached hereto and incorporated herein by reference.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Subject to the Participant's
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of one-third ( 1/3) of the Option (the "2006 ROE Award") shall be eligible for
vesting ("Eligible Shares") upon the later of (i) the date the Company's outside
auditors

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   complete the audit of the Company's
financial statements containing the information necessary to compute the
Company's ROE for the 2006 Fiscal Year or (ii) the date such ROE is approved by
the Board of Directors or an authorized committee thereof, but only to the
extent provided below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2006 ROE Percentage [spacer.gif] Percentage of Eligible Shares <
66.67% [spacer.gif] 0% 66.67% [spacer.gif] 10% 75% [spacer.gif] 32.50% 83.33%
[spacer.gif] 55% 91.67% [spacer.gif] 77.50% ≥100% [spacer.gif] 100% [spacer.gif]

Interim percentages to be interpolated linearly.

Notwithstanding the foregoing, if the Company's actual ROE for the 2006 Fiscal
Year is less than 10%, then none of the Option subject to the 2006 ROE Award
shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  Subject to the Participant's
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of two-thirds ( 2/3) of the Option (the "2006-2008 ROE Award") shall be Eligible
Shares upon the later of (i) the date the Company's outside auditors complete
the audit of the Company's financial statements containing the information
necessary to compute the Company's ROE for the 2008 Fiscal Year or (ii) the date
such ROE is approved by the Board of Directors or an authorized committee
thereof, but only to the extent provided below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2006-2008 ROE Percentage [spacer.gif] Percentage of Eligible Shares
< 66.67% [spacer.gif] 0% 66.67% [spacer.gif] 10% 75% [spacer.gif] 32.50% 83.33%
[spacer.gif] 55% 91.67% [spacer.gif] 77.50% ≥100% [spacer.gif] 100% [spacer.gif]

Interim percentages to be interpolated linearly.

Notwithstanding the foregoing, if the Company's simple average annual ROE for
the 2006-2008 Fiscal Years is less than 10%, then none of the Option subject to
the 2006-2008 ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  Subject to the Participant's
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), all
Eligible Shares shall become vested upon the later of (i) the date the Company's
outside auditors complete the audit of the Company's financial statements
containing the information necessary to compute the Company's ROE for the 2008
Fiscal Year or (ii) the date such ROE is approved by the Board of Directors or
an authorized committee thereof.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  In connection with any event
described in Section 10(a) of the Plan or in the event of a change in applicable
accounting rules, the Committee shall make such adjustments in the terms of the
Option, including but not limited to the ROE targets, if any, as it shall
determine shall be necessary to equitably reflect such event in order to prevent
dilution or enlargement of the potential benefits of the Option. The Committee's
determination as to any such adjustment shall be final.

[spacer.gif] [spacer.gif] [spacer.gif] (h)  If the Participant's Employment with
the Company is terminated for any reason, the Option shall, to the extent not
then vested, be canceled by the Company without consideration. and

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   the portion of the Option that has
vested shall be exercisable only as set forth in Section 3; provided, however,
that in the event the Participant is terminated for Cause (as defined below),
the portion of the Option that has vested shall immediately be canceled without
consideration to the extent not previously exercised.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  [Any portion of the Option that does
not become Eligible Shares by reason of the Company's failure to achieve an ROE
Percentage as set forth above shall immediately be forfeited without
consideration.]

[spacer.gif] [spacer.gif] 3.  Exercise of Option.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Eligible Shares that have become
vested shall become immediately exercisable.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  At any time, the portion of the
Option that has become vested and exercisable pursuant to Section 2 and Section
3(a) is hereinafter referred to as the "Exercisable Portion."

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Period of Exercise. Subject to the
provisions of the Plan and this Agreement, the Participant may exercise all or
any part of the Exercisable Portion of the Option at any time prior to the
earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the tenth anniversary of the Date of
Grant;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the first anniversary of the
Participant's termination of Employment due to death or Disability;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the first anniversary of the
Participant's termination of Employment by the Company without Cause (for any
reason other than due to death or Disability) or by the Participant with Good
Reason;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  three months following the date of
the Participant's termination of Employment by the Participant for any reason
(other than due to death or Disability or Good Reason); and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  the date of the Participant's
termination of Employment by the Company for Cause.

If the Participant has entered into an employment or service agreement with the
Company or any of its Affiliates, the definition of "Cause" set forth in such
agreement shall apply for purposes of this Agreement. Otherwise, "Cause" shall
mean (i) Participant's engagement in misconduct which is materially injurious to
the Company or any of its Affiliates, (ii) Participant's continued failure to
substantially perform his or her duties to the Company or any of its Affiliates,
(iii) Participant's repeated dishonesty in the performance of his or her duties
to the Company or any of its Affiliates, (iv) Participant's commission of an act
or acts constituting any (x) fraud against, or misappropriation or embezzlement
from the Company or any of its Affiliates, (y) crime involving moral turpitude,
or (z) criminal offense that could result in a jail sentence of at least 30
days, (v) Participant's continued failure to comply with the material applicable
rules and regulations of any regulatory authority with regulatory jurisdiction
over the Company or any of its Affiliates, or (vi) Participant's material breach
of any confidentiality or non-competition covenant entered into between the
Participant and the Company, provided that, with respect to such a breach of
covenant that could be cured, the Participant did not promptly cure such breach.
The determination of the existence of Cause shall be made by the Committee in
good faith. Notwithstanding anything in this Agreement to the contrary, if the
Committee determines in good faith that grounds for termination of the
Participant's Employment for Cause exist or existed at the time of termination
of the Participant's Employment for any reason, then, for all purposes, the
Option shall be treated as if such termination of the Participant's Employment
were or had been for Cause.

For purposes of this Agreement, "Disability" shall mean the inability of a
Participant to perform in all material respects his or her duties and
responsibilities to the Company, or any Affiliate of the Company, by reason of a
physical or mental disability or infirmity which inability is reasonably
expected to be permanent and has continued (i) for a period of six consecutive
months or (ii) such shorter period as the Committee may determine in good faith.
The Disability determination shall be in the sole discretion of the Committee
and a

3


--------------------------------------------------------------------------------


Participant (or his or her representative) shall furnish the Committee with
medical evidence documenting the Participant's disability or infirmity, which is
reasonably satisfactory to the Committee.

For purposes of this Agreement, "Good Reason" shall mean (i) a reduction in the
Participant's annual base salary or annual bonus opportunity, or the failure to
pay or provide the same when due, (ii) a material diminution in the
Participant's duties, authority, responsibilities or title, or the assignment to
the Participant of duties or responsibilities which are materially inconsistent
with his position, (iii) a material adverse change in the Participant's
reporting relationship, or (iv) the Company's requiring the Participant to be
based at any office or location more than fifty (50) miles from the
Participant's office at the time of the date of this Agreement; provided,
however, that no such event(s) shall constitute "Good Reason" unless the Company
shall have failed to cure such event(s) within 30 days after receipt by the
Company from the Participant of written notice describing in detail such event
(s).

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Method of Exercise.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Subject to Section 3(b), the
Exercisable Portion of the Option may be exercised by delivering to the Company
at its principal office written notice of intent to so exercise; provided that
the Option may be exercised with respect to whole Shares only. Such notice shall
specify the number of Shares for which an Option is being exercised and the
method of payment of the Option Price. The Option Price for the Shares as to
which the Option is exercised shall be paid to the Company, as designated by the
Committee, pursuant to one or more of the following methods: (A) in cash or its
equivalent (e.g., by check); (B) in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; (C) partly in cash and
partly in such Shares; or (D) by delivery of irrevocable instructions to a
broker to sell Shares obtained upon the exercise of the Option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate Option Price for the Shares being purchased. No Participant shall have
any rights to dividends or other rights of a shareholder with respect to Shares
subject to the Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions imposed by the Committee pursuant to the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Notwithstanding any other provision
of the Plan or this Agreement to the contrary, the Option may not be exercised
prior to the completion of any registration or qualification of the Option or
the Shares under applicable state and federal securities or other laws, or under
any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Upon the Company's determination
that the Option has been validly exercised as to any of the Shares, the Company
shall issue certificates in the Participant's name for such Shares. However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to him, any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  In the event of the Participant's
death, subject to Section 6, the Exercisable Portion of the Option shall remain
exercisable by the Participant's executor or administrator, or the person or
persons to whom the Participant's rights under this Agreement shall pass by will
or by the laws of descent and distribution as the case may be, to the extent set
forth in Section 3(b). Any heir or legatee of the Participant shall take rights
herein granted subject to the terms and conditions hereof.

[spacer.gif] [spacer.gif] 4.  No Right to Continued Employment.    The granting
of the Option evidenced hereby and this Agreement shall impose no obligation on
the Company or any Affiliate to continue the Employment of the Participant and
shall not lessen or affect the Company's or its Affiliate's right to terminate
the Employment of such Participant.

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 5.  Legend on Certificates.    The certificates
representing the Shares purchased by exercise of the Option shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the U.S. Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

[spacer.gif] [spacer.gif] 6.  Transferability.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Option may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance; provided, further, that, upon written request by the Participant,
the Committee may, subject to such rules as the Committee may adopt, permit the
Option to be transferred by the Participant to (i) the Participant's spouse,
children or grandchildren (including adopted and stepchildren and grandchildren)
(collectively, the "Immediate Family"); (ii) a trust primarily for the benefit
of the Participant and/or members of his or her Immediate Family (a "Family
Trust"); or (iii) a partnership or limited liability company or other entity
whose only partners or other equity owners are a Family Trust, the Participant
and/or his or her Immediate Family members (each transferee described in clauses
(i), (ii) and (iii) above is hereinafter referred to as a "Permitted
Transferee"). The request by the Participant shall describe the terms and
conditions of the proposed transfer and the Committee shall notify the
Participant in writing if such a transfer will be permitted.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Following a permitted transfer
described in Section 6(a) above, all terms of the Option shall apply to the
Permitted Transferee and any reference in the Plan and in the Agreement to a
Participant shall be deemed to refer to the Permitted Transferee, except that
(i) Permitted Transferees shall not be entitled to transfer the Option, other
than by will or the laws of descent and distribution, (ii) Permitted Transferees
shall not be entitled to exercise any transferred Option unless there shall be
in effect a registration statement on an appropriate form covering the shares to
be acquired pursuant to the exercise of such Option if the Committee determines
that such a registration statement is necessary or appropriate, (iii) the
Committee or the Company shall not be required to provide any notice to a
Permitted Transferee, whether or not such notice is or would otherwise have been
required to be given to the Participant under the Plan or otherwise; provided
that, if such notice is not provided to the Permitted Transferee, such notices
are delivered by the Company to the Participant and (iv) the consequences of
termination of the Participant's Employment under the terms of the Plan and the
Agreement shall continue to be applied with respect to the Participant,
following which the transferred Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the Agreement. No permitted transfer of the Option to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Except as otherwise described in
this Section 6, during the Participant's lifetime, the Option is exercisable
only by the Participant.

[spacer.gif] [spacer.gif] 7.  Withholding.    The Participant may be required to
pay to the Company or any Affiliate and the Company shall have the right and is
hereby authorized to withhold, any applicable withholding taxes in respect of
the Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 8.  Securities Laws.    Upon the acquisition of any
Shares pursuant to the exercise of an Option, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement.

[spacer.gif] [spacer.gif] 9.  Notices.    Any notice necessary under this
Agreement shall be addressed to the Company in care of its Secretary at the
principal executive office of the Company and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.

[spacer.gif] [spacer.gif] 10.  Choice of Law.    THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA, without regard
to conflicts of laws principles.

[spacer.gif] [spacer.gif] 11.  Option Subject to the Plan.    By entering into
this Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The Option is subject to the Plan
(including without limitation the arbitration provision), and the terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

[spacer.gif] [spacer.gif] 12.  Rights as a Shareholder.    The Participant shall
have no rights as a shareholder, and shall not receive dividends, with respect
to any Shares subject to the Option until the Option has been exercised and
Share certificates have been issued to the Participant.

[spacer.gif] [spacer.gif] 13.  Fiscal Year.    If the Company's fiscal year is
changed to other than a calendar year, the references to calendar year in this
Agreement shall be adjusted to appropriately reflect the change.

[spacer.gif] [spacer.gif] 14.  Signature in Counterparts.    This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

ASPEN INSURANCE HOLDINGS LIMITED

By:                                                                                

AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:

                                                                                
Participant

7


--------------------------------------------------------------------------------
